UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, CA95113 (Address of principal executive offices) (Zip code) SiVest Group, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, CA95113 (Name and address of agent for service) Registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Firsthand Technology Value Fund® Portfolio of Investments,March 31, 2011 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 71.8% ($78,225,008) Advanced Materials — 9.3% ($10,160,418) Corning, Inc. $ MEMC Electronic Materials, Inc. * UCT Coatings, Inc., Common Stock *(1) Battery — 2.9% ($3,187,700) A123 Systems, Inc. * Communications — 3.0% ($3,284,174) Clearwire Corp., Class A * Equinix, Inc. * Communications Equipment — 11.7% ($12,731,889) QUALCOMM, Inc. ZTE Corp. Consumer Electronics — 3.2% ($3,463,704) TiVo, Inc. * Electronics Manufacturing Services — 0.3% ($300,228) Quanta Computer, Inc. - GDR Energy Efficiency — 2.7% ($2,933,648) Echelon Corp. * Intellectual Property — 0.0% ($9,019) Silicon Genesis Corp., Common *(1)(2) Internet — 4.2% ($4,593,900) Ctrip.com International Ltd. - ADR * Shanda Interactive Entertainment Ltd. - ADR * Networking — 4.7% ($5,145,000) Cisco Systems, Inc. Other Electronics — 6.5% ($7,106,231) Intevac, Inc. * Photonics — 3.2% ($3,479,828) Newport Corp. * Renewable Energy — 2.8% ($2,999,000) GT Solar International, Inc. * JA Solar Holdings Co., Ltd. - ADR * Semiconductors — 13.2% ($14,402,229) AXT, Inc. * Broadcom Corp., Class A Entropic Communications, Inc. * SHARES/ PAR VALUE MARKET
